       Case 3:16-cv-03582-WHA Document 255 Filed 03/30/20 Page 1 of 2



 1

 2                               UNITED STATES DISTRICT COURT

 3                            NORTHERN DISTRICT OF CALIFORNIA

 4                                      SAN FRANCISCO DIVISION

 5

 6   STRAIGHT PATH IP GROUP, INC.,                      Case No. 3:16-cv-03582-WHA
 7                                                      [PROPOSED] ORDER GRANTING
                           Plaintiff,
                                                        JOINT STIPULATION TO CONTINUE
 8                                                      HEARING DATE ON STRAIGHT
            v.
                                                        PATH’S OBJECTION TO SPECIAL
 9                                                      MASTER’S REPORT AND
     APPLE INC.,                                        RECOMMENDATION TO MAY 7, 2020
10
                           Defendant.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE HEARING DATE ON STRAIGHT PATH’S OBJECTION TO
     SPECIAL MASTER’S R&R
     CASE NO. 16-CV-03582-WHA
       Case 3:16-cv-03582-WHA Document 255 Filed 03/30/20 Page 2 of 2



 1
            Before the Court is Plaintiff Straight Path IP Group, Inc. (“Straight Path”), Defendant
 2
     Apple, Inc. (“Apple”), and Cisco Systems, Inc. (“Cisco”)’s joint stipulation to continue the
 3
     hearing date on Straight Path’s Objection to the Special Master’s Report and Recommendation
 4
     (Dkt. 252) to May 7, 2020. Having considered the parties Joint Stipulation, and finding good
 5
     cause, the Court hereby ORDERS:
 6
            1. The hearing on Straight Path’s Objection to the Special Master’s Report and
 7
                Recommendation (Dkt. 252) is hereby continued from April 23, 2020 to May 7, 2020
 8
                at 8:00 am in Courtroom 12 of the above-titled Court. This change will affect both
 9
                Case Nos. 3:16-cv-03582 and 3:16-cv-03463.
10

11

12           March 30, 2020.
     Dated: __________________________                   ___________________________________
13                                                       HONORABLE WILLIAM H. ALSUP
                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                            [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                                     1
                                                             TO CONTINUE HEARING DATE ON STRAIGHT PATH’S
28                                                                     OBJECTION TO SPECIAL MASTER’S R&R
                                                                               CASE NO. 16-CV-03582-WHA
